UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6403


MICHAEL KEITH HOLDEN,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00616-RAJ-RJK)


Submitted:   September 29, 2016             Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Keith Holden, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Keith Holden, a state prisoner, seeks to appeal the

district    court’s    orders    accepting        the   recommendation    of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012)

petition, and denying his motion for reconsideration.                  The orders

are not appealable unless a circuit justice or judge issues a

certificate    of    appealability.         See    28   U.S.C.   § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2012).

     When    the    district    court   denies     relief   on   the   merits,    a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.                Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                   Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Holden has not made the requisite showing.                Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.            We dispense with oral argument

                                        2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3